108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calvin J. WEBER, Appellant,v.William M. FRANCIS, Jr., FBI Agent, Federal Official Namedin His Individual Capacity, Appellee.
No. 96-4110.
United States Court of Appeals, Eighth Circuit.
Submitted March 14, 1997.Decided March 21, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
PER CURIAM.


1
Calvin J. Weber, a former civilian Army engineer, appeals from the district court's1 order and judgment dismissing his complaint under Bivens v. Six Unknown Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), with prejudice for failure to state a claim.  Having carefully reviewed the record and the parties' submissions, we conclude that dismissal was warranted and that an extended discussion is not necessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri